01/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0580



                              No. DA 21-0580

IN THE MATTER OF:

C.M.,

             A YOUTH.


                                 GRANT

        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 28, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                  January 27 2022